Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayakawa et al (8,505,763: figures 3, 4, 6-8, 10-12 and 14-18; column 2, lines 19-38; column 5, lines 39-44; column 10, lines 59-62 and column 21, lines 20-36).
Hayakawa et al teach a blow molded container (figures 6-8, 10-11 and 14-15), the container comprising: a container side wall (2) and a container bottom (1) having a standing area comprised of the side wall and a folded over portion (1c) that is welded to itself (column 10, lines 59-62: inverted portion fixed by melting) as the container is made of one piece of plastic.  The embodiment of figure 6 has a standing area of increased thickness as illustrated in figures 6 and 10. The inverted bottom of the container in figure 10 has a bottom (lai) that is perpendicular to the side wall (2) and has a portion that is parallel to the side wall. The .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al taken together with Pici (EP 1321370 A1: figures 1-4).
Hayakawa et al disclose a container having all claimed features except for the container having a bottom that corresponds to the top of an identical container for stacking purposes.
Pici discloses a container having a bottom (5) that fits the top (3) of an identical container as illustrated in figures 1 and 2.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the container of Hayakawa et al by having a bottom that matches the top of an identical container as disclosed by Pici for the purpose of stacking containers.
Allowable Subject Matter
Claims 15-17 and 19-24 are allowed.
The addition of the allowable subject matter of previous claim 18 to current claim 15 makes the process claims allowable.
In regards to claim 22, the reference to Katsumata et al fails to disclose a cavity which has a wider internal diameter at a first part of a movement of the slide within the molding cavity than at a second further movement distance as shown in the figures as indentation (62).
Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive.  The arguments regarding the product claims are not convincing.  Applicant is focusing on the manner in which the container is produced and unclaimed features of such a product without claiming any features that distinguish the product of the claims from the product of Hayakawa et al.  "Determination of patentability in 'product-by-process' claims is based on product itself, even though such claims are limited and defined by process, and thus product in such claim is unpatentable if it is same as, or obvious from, product of prior art, even if prior product was made by different process.", In re Thorpe et al., 227 USPQ 964.  Claim 1 is not a product-by-process claim per se, but applicant is relying on the fact that the product of the . 
It is further noted that the reference to Hayakawa et al merely states that the container is made by blow molding or injection molding, see column 12, line 61 to column 13, line 5.  Applicant’s allegation that the figures illustrate a container formed by stretch blow molding are not supported by the disclosure of the reference.  
The combination of Pici with Hayakawa et al is merely to add the feature of a stackable container.  Such is not new as illustrated by Pici.  One of ordinary skill in the art would readily adopt the base structure of Pici to form stackable containers if such was desired.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129.  The examiner can normally be reached on Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        4/6/2021